Name: Commission Regulation (EEC) No 3682/90 of 18 December 1990 concerning the stopping of fishing for mackerel by vessels flying the flag of France
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20. 12. 90 Official Journal of the European Communities No L 357/17 COMMISSION REGULATION (EEC) No 3682/90 of 18 December 1990 concerning the stopping of fishing for mackerel by vessels flying the flag of France THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as last amended by Regulation (EEC) No 3483/88 (2), and in particular Article 11(3) thereof, Whereas Council Regulation (EEC) No 4047/89 of 19 December 1989 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1990 and certain conditions under which they may be fished (3), as last amended by Regulation (EEC) No 1887/90 (4), provides for mackerel quotas for 1990 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, ^ccording to the information communicated to the Commission, catches of mackerel in the waters of ICES divisions II a (EC zone), III a ; III b, c , d (EC zone) and IV by vessels flying the flag of France or registered in France have reached the quota allocated for 1990, HAS ADOPTED THIS REGULATION : Article 1 Catches of mackerel in the waters of ICES divisions II a (EC zone), Ilia ; III b, c, d (EC zone) and IV by vessels flying the flag of France or registered in France are deemed to have exhausted the quota allocated to France for 1990 . Fishing for mackerel in the waters of ICES divisions II a (EC zone), III a ; III b, c , d (EC zone) and IV by vessels flying the flag of France or registered in France is prohi ­ bited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovemen ­ tioned vessels after the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1990. For the Commission Manuel MARfN Vice-President (') OJ No L 207, 29. 7. 1987, p. 1 . (2) OJ No L 306, 11 . 11 . 1988 , p. 2. I3) OJ No L 389, 30 . 12. 1989, p. 1 . (4) OJ No L 172, 5. 7. 1990, p. 1 .